UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-1543


HENRY LEWIS ASTROP,

                Plaintiff – Appellant,

          v.

THE UNITED STATES SUPREME COURT OF THE UNITED STATES OF
AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:11-cv-00203-HEH)


Submitted:   September 19, 2011          Decided:   September 28, 2011


Before MOTZ, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henry Lewis Astrop, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Henry Lewis Astrop appeals the district court’s order

dismissing his complaint without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii) (2006).        We have reviewed the record and

find   no   reversible   error.     Accordingly,    we   affirm   for    the

reasons stated by the district court.          Astrop v. United States

Supreme Court, No. 3:11-cv-00203-HEH (E.D. Va. Apr. 18, 2011).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    2